DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensors each respectively attached to a…doors” of claim 38 and “sensing means connected to at least one window in the escape route” of claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “control means for variably controlling…using a ventilator fan” (this limitation seems like that the ventilator fan is NOT part of control means).  However, claim 43 recites “control means comprises means for creating a pressure differential…pressure differential is created by the ventilator fan” (which means ventilator fan is part of control means).  Therefore it’s not clear if the ventilator fan is part of the control means.  For examining purpose, examiner interpreted that the ventilator fan is NOT part of the control means, and “means for creating a pressure differential is the ventilator fan” for claim 43.
Claim 38 recites the limitation "the doors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the plurality of doors”.  Also subsequent limitations about “the doors” in rest of the claims needs to be verified for the same antecedent issue.
Claim 38 recites the limitation "the corresponding door" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the corresponding one of the plurality of doors” to make it consistent with 
Claim 38 recites the limitation "the corresponding door frame" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.  
In first paragraph of claim 38, the limitation recites that “control means...using a ventilator fan…based on the position of the doors”.  This looks like the control means sends operation signals to the ventilator fan based on output of the sensing means.  However, in last paragraph of claim 38, the limitation recites “the ventilator fan is coupled to receive an output of at least one of the sensors” (which means the output of the sensing means is sent to the ventilator fan directly).  Therefore these two limitations recite different operations.  Therefore it’s unclear if the output of the sensing means is sent to the control means or the ventilator fan.  For examining purpose, examiner interpret that the limitation is “the output of the sensing means is sent to the control means and the control means control the ventilator fan based on the output of the sensing means”.
Claim 38 recites the limitation "the sensors" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the plurality of sensors”.  Also claims 39-40 and 42 need to be verified for the same antecedent issue.
Claim 39 recites “the minimum output of the sensors” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s not clear how plural sensors have only one minimum output and which one of the sensors provide that minimum output.  For examining purpose, Examiner interpret that this limitation is “a minimum output of each of the plurality the sensors”.

Claim 41 recites “sensing means is connected to at least one window”.  However, claim 38 recites “sensing means attached to a corresponding one of the plurality of doors…sensing position of…door”.  Therefore it’s not clear if the sensing is attached to doors or windows.
Claim 45 recites the limitation "the velocity of escaping gas/air/smoke" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a velocity of…”
Claim 45 recites the limitation "the face of the doors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 45 recites "the velocity of…across the face of the doors" in line 1.  This limitation looks like there are openings on doors themselves.  However, figures do not show that and doors are typically used to stop airflow.  Therefore it’s not clear how air can flow across face of door to have a velocity at least 2 m/s.  For examining purpose, examiner interprets that the limitation is “velocity…across an opening of the door frame”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38, 41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE202009012529 (see attached machine translation) in view of Mills (US 4029176), and further in view of Manna (US 6660054).
Regarding claim 38, DE202009012529 teaches an apparatus “for ventilating an escape route of a building” (This part of preamble is intended use), the apparatus comprising:
a plurality doors (fig 1a shows a floor has a door 6.  Fig 10 shows a building 70 has plural floors 71.  Therefore, there are plural doors with one door in each floor) “in the escape route of the building” (Noted this is intended function because escape route of a building is intended use); control means (control device 56, fig 9) for variably controlling (by operating supply devices 50 and 51 shown in fig 9.  Also [0050]…”first air supply device 50 and second air supply device 51….these are controlled by control direction 56 based on sensor reading from sensors 57”) a velocity of air leakage in the escape route of the building, using a ventilator fan ([0040] line 20, “supply air fan”.  The disclosure teaches supply air device can be a fan) to be at least 2 m/s ([0010] line 9 “2 m/s as minimum speed through the open door”) to “maintain pressure in the escape route at a level sufficient to prevent ingress of smoke into the escape route from outside of the escape route when one or more of the doors are opened” (This is intended function.  By having desired air flow velocity as taught, smoke ingress can be prevented.); sensing means having a plurality of sensors (temperature sensors 57, 58 or pressure sensor 70) 
DE202009012529 fails to teach sensing means detecting position of a plurality of doors, wherein the plurality of doors comprise sliding doors; wherein the plurality of sensors, each respectively attached to a corresponding one of the plurality of doors, wherein each sensor is capable of sensing the position of the corresponding door to which it is fitted with respect to the corresponding door frame, and

Mills teaches sensing means (transducers 21+22, fig 2 and col 5 line 29) detecting position of a plurality of doors (col 5 line 40, “distance measuring”.  The position of door is inherently detected because the distance being measured is the distance between a door and a door frame.  The position of the door relative to the door frame would be the distance between the door and the door frame.  Col 8 lines 57-58, “elevators…utilizing panel doors”.  Mills teaches the invention can be used on plural doors), wherein the plurality of doors comprise sliding doors (door 12 is a sliding door); wherein the plurality of sensors, each respectively attached to a corresponding one of the plurality of doors (See rationale above.  Fig 2 teaches sensing means 21+22 are attached to a door, and col 8 lines 57-58 teaches that the invention can be used on plural doors), wherein each sensor is capable of sensing the position of the corresponding door to which it is fitted with respect to the corresponding door frame (col 8 lines 38-41, “post 13…part of the door frame”)
It would have been obvious at the time of filing to modify DE202009012529 as taught by Mills by incorporating substituting sliding door for the pivoting door in the teaching of DE202009012529 since it’s been known that simple substituting of one known element for another to obtain predictable result requires only routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results).  Also both DE202009012529’s pivoting door and Mills’ sliding door are known for their purpose 
Manna teaches the output of a sensing means (from switch 116, fig 3.  Also col 6 lines 66-67, “magnetic switches 116 for confirming a closed position for doors 14 and 107”).  Therefore switch 116 acts as a sensor) is sent to a control means (56, fig 3) and the control means control a ventilator fan (fan or blower 26, fig 2) based on the output of the sensing means “so that the ventilator fan is switched on when the corresponding door is opened and as soon as an opening is created between the corresponding door and a door frame in which the door is located” (col 9 lines 6-8, “A purge cycle will be triggered automatically if the magnetic switch 116 senses an open condition of access door 14”).
It would have been obvious at the time of filing to modify DE202009012529 in view of Mills as taught by Manna by incorporating the control mechanism that actuate the fan based on door opening event in order to make sure air flow speed through opening of door frame meets minimum requirement of 2 m/s on each floor in the teaching of DE202009012529.
Regarding claim 41, DE202009012529 in view of Mills, Manna teaches “the sensing means is connected to at least one window in the escape route” (Noted that the escape route is in the preamble and is an intended use.  Therefore the window in the escape route is also considered to be intended use and location of the sensing means is intended function.  The sensing means in the prior art combination can be connected to at least one window in an escape route), and wherein the door or window is an internal door or window (The door of DE202009012529 is an interior/indoor/internal door).
Regarding claim 43, DE202009012529 in view of Mills, Manna teaches the control means comprises means for creating a pressure differential by controlling a velocity of the air 
Regarding claim 44, DE202009012529 in view of Mills, Manna teaches the control means further comprises a programmable logic controller (Manna controller 56 has control logic as shown its fig 3), which is adapted, in use, “to receive data relating to the position of at least one of the plurality of doors, and trigger the means for creating the pressure differential in the escape route of the building” (See Manna fig 3 and rationale in claim 38 rejection).
Regarding claim 45, DE202009012529 in view of Mills, Manna teaches the apparatus “is adapted to control the velocity of escaping gas/air/smoke across an opening of the door frame in a burning building so that it is at least 2 m/s, on fire and ground floor doors” (This is intended function.  DE202009012529 [0010] line 9 “2 m/s as minimum speed through the open door”.  Therefore the combination is capable of meeting this functional language).

Claims 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE202009012529 (see attached machine translation) in view of Mills (US 4029176), and further in view of Manna (US 6660054), and further in view of Kunst (US 20110190956).
Regarding claim 39, DE202009012529 in view of Mills, Manna teaches all the limitations of claim 38.
DE202009012529 in view of Mills, Manna fails to teach the minimum output of each of the plurality of sensors is 0V and the maximum output of each of the plurality of sensors is 10V.
Kunst teaches a minimum output of a sensor is 0V and a maximum output of the sensor is 10V ([0042] lines 7-8, “a voltage output of the transducer 180 (eg 0-10V…”).


Allowable Subject Matter
Claims 40 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 40 and 42 each optical sensor or sensor using light emitter.  However the closest combination teaches that sensor acoustic energy (Mills col 5 line 29 states “acoustic wave transducers 21 and 22”).  If the combination were to be modified to replace the transducers with optical sensors, it would teach away from Mills.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/KO-WEI LIN/Examiner, Art Unit 3762